DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 03/10/2022, claims 3, 7, 15-16 and 18-19 have been amended, and claims 1, 2 and 4 have been cancelled. Currently, claims 3 and 5-20 are pending.

Allowable Subject Matter
Claims 3 and 5-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display driving circuit configuration.
Independent claim 1 distinctly features: 	
	“a signal controlling device for providing an image data signal for the display apparatus, comprising: a scanning signal controlling device configured to output a scanning signal that initiates a scanning of the pixel array; and an image data segmenting device configured to receive the scanning signal and a data signal representing a frame of image from a data source, and to segment the data signal in response to the scanning signal to output a first set of image data signals and a second set of image data signals, wherein first set of image data signals comprises data information of a first set of column pixels in the frame of image and the second set of image data signals comprises data information of a second set of column pixels in the frame of image; a pixel array driver comprising a GOA circuit, wherein the GOA circuit is configured to receive the scanning signal and generate a gate line driving signal in response to the scanning signal, to switch on pixel units in each row in the pixel array row by row; a first data driver configured to receive the first set of image data signals and the gate line driving signal, generate a first set of data driving signals in response to the first set of image data signals and th
Independent claim 19 distinctly features:
“a signal controlling device for providing an image data signal for the display apparatus, comprising: a scanning signal controlling device configured to output a scanning signal that initiates a scanning of the pixel array; and an image data segmenting device configured to receive the scanning signal and a data signal representing a frame of image from a data source, and to segment the data signal in response to the scanning signal to output a first set of image data signals and a second set of image data signals, wherein the first set of image data signals comprises data information of even-numbered column pixels in the frame of image and the second set of image data signals comprises data information of odd- numbered column pixels in the frame of image; a pixel array driver comprising a GOA circuit, wherein the GOA circuit is configured to receive the scanning signal and generate a gate line driving signal in response to the scanning signal, to switch on pixel units in each row in the pixel array row by row; a first data driver configured to receive the first set of image data signals and the gate line driving signal, generate a first set of data driving signals in response to the first set of image data signals and the gate line driving signal that were received, and supply power to corresponding pixel units of a first set of pixel units in the row of switched-on pixel units based on the first set of data driving signals; and a second data driver configured to receive the second set of image data signals and ththe second set of data driving signals, wherein th
The closest prior arts Lee (US 20080068322 A1) teaches a display system as shown in paragraph 39 and figure 2, and Ryu (US 20060044252 A1) teaches a display circuitry configuration as shown in paragraphs 20-27 and figure 3
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious the display circuitry configuration and its corresponding driving method as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626